Case 1:17-cv-04780-MKB-RLM Document 95 Filed 06/14/19 Page 1 of 2 PagelD #: 1159

ROANNE L. MANN DATE: 2
UNITED STATES MAGISTRATE JUDGE START: /0:€0 arr
END: __ (0.0 Aww

DOCKET NO: _17-cy-4780
CASE: Mason et al v. Lumber Liquidators, Inc.

 

(INITIAL CONFERENCE C1 OTHER/ORDER TO SHOW CAUSE
[1 DISCOVERY CONFERENCE C] FINAL/PRETRIAL CONFERENCE
O SETTLEMENT CONFERENCE Ld” TELEPHONE CONFERENCE

h2’ MOTION HEARING C] INFANT COMPROMISE HEARING
PLAINTIFF ATTORNEY

 

 

 

 

 

DEFENDANT ATTORNEY

 

 

 

 

 

 

 

 

L é pe CF DISCOVERY TO BE COMPLETED BY Mey B27 /@, 2014
NEXT

O CONFERENCE SCHEDULED FOR

LCL] JOINT PRE-TRIAL ORDER TO BE FILED VIA ECF BY
CL] PL. TO SERVE DEF. BY: DEF. TO SERVE PL. BY:

 

RULINGS: PLEASE TYPE THE FOLLOWING ON DOCKET SHEET
Pb arse 6 MA Of Yo Cormprek chee cu erty
DE RES) Ae Groar¥eh Aur Crayne oh protr only,
Qwvrb Aegan ove fn otter Yo Ate oe eanen
| CDE 2 892) A4 Aa pra , rn Aeapect to Jrtaw
- a Arumeoole- AA gen oirherr-odtien

 
 
  

 

   

 
95 Filed 06/14/19 Page 2 of 2 PagelD #: 8g

     

[@e, L019 And fo Af rr Bp AL) olrocovery

prvteck SAR Opa cn pred etree, lk gor
AA Ob Aeyport Ag GAA@ ey Conrpenrbtr BO, 26/9 |

 

 

 
